Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-20 are pending.

Election/Restrictions
Applicant's election with traverse of species 3 (figure 3C) in the reply filed on 3-16-2022 is acknowledged.  2020 is acknowledged. The traversal is on the ground(s) that no serious burden exist since at least claim 10 is generic to multiple species and that searches for the species will overlap. This is not found persuasive because the Examiner’s position remains that the differences between species are such that the species are not obvious variants in view of each other and as noted in the Election of Species requirement mailed 2-11-2022, upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.  Additionally, it is noted that the election of species requirement set forth in the present application is consistent with the election of species requirement set forth in the parent application.
The requirement is still deemed proper and is therefore made FINAL.
Applicant contends that claims 1-12 and 17-20 read on species 3.  The applicant agrees as to claims 1, 2, and 5-12.  Claims 3, 4, and 17-20 are considered to read on an embodiment in which the seed layer acts as a seed layer on which the free layer is formed.
Claims 3, 4, and 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as drawn to a nonelected species, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (U.S. 9,230,571) in view of Koui et al (U.S. 9,218,828).  Chen discloses a magnetic recording drive, comprising: a recording layer 4, a write head moveable relative to the recording layer, the write head comprising: a main pole 1; a trailing shield 2; a spin-torque oscillator (STO) 40 coupled to the main pole and the trailing shield and having a surface facing the recording layer (note figure 4); the STO comprising: a nonmagnetic seed layer 41 on the main pole; a polarizer layer 11; and a ferromagnetic free layer 10 between the polarizer layer and the trailing shield.
As to claim 1, Chen discloses the seed layer taking the form of a nonmagnetic conductive metal such as Ru or a laminate that may include MgO (column 7 – lines 25 to 30).  Chen does not expressly disclose that the seed layer is a short spin diffusion length layer.
Koui discloses a write head incorporating an STO 10 between a write pole 21 and a trailing shield 22 with a seed layer 1 for the STO may be formed from a short spin diffusion length material such as Ru, Pt, or W to stabilize the main magnetic pole (column 6 – lines 32 to 39).
It would have been obvious prior to the effective filing date of the claimed invention to one of ordinary skill in the art to have had the seed layer of Chen to take the form of a short spin diffusion length material.  The motivation would have been: Chen discloses Ru as a seed layer material and Koui serves as evidence that Ru served advantageously as a seed layer material with a short spin diffusion length to provide advantageous functionality characteristics to the write head.
As to claims 5 and 6, Koui discloses that the seed layer may be utilized in conjunction with an underlayer of Ta or Ru for example (column 3 – lines 15 and 16).
It would have been obvious to have the seed layer of Chen take the form of a composite seed layer including a non-magnetic layer between the main pole and the short spin diffusion length layer or a nonmagnetic layer between the short spin diffusion length layer and the free layer.  The motivation would have been: Chen does recognize the utility of a multilayer seed layer and Koui discloses that the advantageous form of a seed layer taught therein includes an underlayer which may be Ru and for claim 5 can be considered part of a composite seed layer with the lower seed layer (the separation seed layer of Koui) being a material such as Ru or W, the roles of the separation seed layer and the underlayer being reversed in being applied to rejection claim 6.
As to claim 7, the polarizer of Chen may be a material such as CoFe or CoFeNi (column 7 – lines 35 and 36).
As to claims 8 and 9, the polarizer of Chen discloses a capping layer 45 disposed on the polarizer layer and which may be formed from Ta or Ru (column 8 – lines 11 and 12).
The Examiner notes that in figure 3C the capping layer contacts the free layer rather than the polarizer but that “on” may be interpreted as not requiring direct contact.
As to claims 10-12, Ru serving as a short spin diffusion length layer seed layer between the main pole and the polarizer layer of Chen is considered by the Examiner to read on a nonmagnetic electrically conductive seed layer or to be equivalent to the structure disclosed by the present application for the seed layer means as claimed.

Claims 2 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al in view of Koui et al, and further in view of Liu et al (U.S. 10,014,465).
As to claim 2, Liu discloses a structure that may be utilized for an STO (column 6 – lines 28 to 44) and in which Mg may be utilized for a seed layer as an alternative to Ru, such a seed layer facilitating perpendicular magnetic anisotropy and smooth and uniform formation thereon of subsequently formed layers (column 6 – lines 45 to 50).
It would have been obvious prior to the effective filing date of the claimed invention to one of ordinary skill in the art to have the Ru seed layer of Chen in view of Koui be replaced with Mg.  The motivation would have been: as evidenced by Liu, Mg was recognized in the art to function effectively as an alternate material for use in forming a seed layer for an STO structure.
As to claims 10-12, this rejection is made such that with a seed layer of Mg the seed layer would be a material disclosed in the present specification as corresponding to the claimed seed means and thus would be more strongly argued to disclose or be equivalent to at least one material disclosed as a specific material for the claimed seed means.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERSON A EVANS whose telephone number is (571) 272-7574. The examiner can normally be reached Mon-Fri 10am-6pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFERSON A EVANS/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        Tuesday, June 14, 2022